Citation Nr: 1126202	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1976 to June 1980 and had additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2007 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disability (to include depression and schizophrenia) and PTSD, respectively.  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims files.

In a July 2008 decision, the Board denied the claim for a psychiatric disorder other than PTSD and remanded the claim for PTSD for the issuance of an SOC.  An SOC with respect to PTSD was issued in July 2009.  The Veteran appealed the denial of the claim for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an August 2009 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  In March 2010 the Board remanded the claim for a psychiatric disorder other than PTSD for further development.

At the time of the Board's July 2008 decision and remand, PTSD was treated as a separate claim from claims for other psychiatric disorders.  Subsequently, the Court issued a decision in the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the Veteran has been diagnosed with bipolar disorder and PTSD.  Therefore, in light of the medical evidence of record, the Board finds it appropriate to recharacterize the issue on appeal as a claim for service connection for a psychiatric disorder, to include PTSD and bipolar disorder, in order to consider all reported psychiatric disabilities in accordance with Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The AMC issued a supplemental statement of the case (SSOC) with respect to a psychiatric disorder other than PTSD on March 17, 2011.  That SSOC did not list as evidence or otherwise consider in its discussion a January 4, 2011 letter from Dr. K. Rye, a staff psychiatrist and Chief of Day Programs at the Jesse Brown VA Medical Center in Chicago.  Dr. Rye's January 2011 letter was received at the AMC on February 9, 2011, over a month before the issuance of the March 2011 SSOC.  

Dr. Rye's January 2011 letter noted that the Veteran had been under her care in an "intensive outpatient treatment program" since December 2010.  Based on her daily contact with the Veteran, she diagnosed him with bipolar disorder II and PTSD.  Dr. Rye provided her opinion that the Veteran's PTSD was related to events in service, and she also suggested that his bipolar disorder was first manifested in service. 

The case must now be remanded for the January 2011 statement from Dr. Rye to be considered and (if the benefit sought remains denied) discussed in a SSOC
Accordingly, the case is REMANDED for the following action:

The expanded record, to include the January 4, 2011, letter from Dr. K. Rye, should be considered with respect to whether the benefit sought on appeal can be granted.  If further development of the records is deemed necessary, such development should be completed.  If the benefit sought remains denied, the Veteran and his representative should be provided with a SSOC as to the recharacterized issue of service connection for a variously diagnosed psychiatric disability, to include bipolar disorder and PTSD, and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

